Judge Brooke,
concurred with Judge Green ; and this w’as, in substance, the decree entered up : That although the decree of the Chancellor is right so far as it goes, it is erroneous in not proceeding to decree that the defendants, the personal representatives of Charles Terrell, should, out of the assets of their testator, if so much thereof they have, pay to the appellant what the said Charles Terrell received from him, in consideration of the sale of the lot in the proceedings mentioned, with interest from the. time of the receipt thereof, and all the costs expended by die appellant in defending tbis suit; and to that end, proper accounts should have been directed. In taking such accounts, the said representatives should be also charged *20with all costs and loss, incurred by the appellant in the pro-’ secution 0f this appeal ; and that the costs of the further prosecution of the said suit, which would otherwise be chargeable to the appellee, should be borne in the first instance by the appellant. Therefore it is decreed and order - ed, that the decree aforesaid, so far as the same conflicts with the foregoing opinion, be reversed and annulled, that the residue thereof be affirmed ; and also, that the appellant do pay to the appellee, as the party substantially prevailing, his costs by him about his defence in this behalf expended. But, this decree is to be without prejudice to any suit which the appellant may be advised to bring against the said Charles L. Terrell’s representatives, claiming compensation for improvements on the said lot, or to any defence of the said Terrell’s representatives, against such suit or claim.